                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RONALD JERRELL INMAN,                            Case No. 17-cv-06612-SI
                                   8                 Plaintiff,
                                                                                         JUDGMENT
                                   9           v.

                                  10    S. HATTON, et al.,
                                  11                 Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         This action is dismissed for failure to state a claim upon which relief may be granted.

                                  14

                                  15         IT IS SO ORDERED AND ADJUDGED.

                                  16

                                  17   Dated: October 2, 2018

                                  18                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
